    Case 3:20-mc-00043-B Document 3 Filed 06/17/20                   Page 1 of 2 PageID 30



                          IN THE UNITED STATES DISTRICT COUR
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                  §
  In re Larry E. Klayman                          §           No. 3:20-MC-043-B
                                                  §


                                              ORDER

        The District of Columbia Court of Appeals suspended attorney Larry Klayman from the

practice of law on June 11, 2020. See ECF No. 1-1 (“Suspension Order”). Mr. Klayman is therefore

subject to the reciprocal loss of his membership on the bar of this court under Local Civil Rule

83.8(h) and Local Criminal Rule 57.8(h). Generally, reciprocal discipline may be imposed if the

Suspension Order is based on any reason other than nonpayment of dues, failure to meet

continuing legal education requirements, or voluntary resignation unrelated to a disciplinary

proceeding or problem. See LR 83.8(a) and LCrR 57.8(a).

        On June 15, 2020, the undersigned issued a standing order for Mr. Klayman to show cause

why this court should not impose reciprocal discipline. See ECF No. 1. Mr. Klayman filed an

“Interim Response” on June 16, 2020. See ECF No. 2. In it, Mr. Klayman states that he intends to

petition the District of Columbia Court of Appeals for rehearing and for rehearing en banc, if

necessary, within the next 14 and 30 days, respectively. He also requests an explanation regarding

who brought the Suspension Order to this court’s attention, “since the District of Columbia Bar

and its Disciplinary Counsel would not have so notified this Court, especially at this time, given its

established procedures.” Id., at p. 1.
    Case 3:20-mc-00043-B Document 3 Filed 06/17/20                 Page 2 of 2 PageID 31



       To the extent the Interim Response suggests the District of Columbia Bar or its Disciplinary

Counsel may have issued notification of the Suspension Order to this court, that is not the case.

The Suspension Order has been reported in the news and is a matter of public record.

       The Interim Response makes no attempt to show cause why reciprocal discipline should

not be imposed. To the extent the Interim Response may be intended or interpreted as a request

for an extension of time in which to file such a response, that request is DENIED.

       Mr. Klayman’s response to the court’s standing show-cause order is due within 14 days

of the date the order issued, or by June 29, 2020. See ECF No. 1.

       Signed this 17th day of June, 2020.




                                                2
